SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K ☐ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ☑ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1JULY 1, 2015 TODECEMBER 31, 2015 COMMISSION FILE NUMBER 000-30083 QUALSTAR CORPORATION (Exact Name of registrant as specified in its charter) CALIFORNIA 95-3927330 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 31248 Oak Crest Drive, Suite 120; Westlake Village, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (805)583-7744 Securities registered pursuant to Section12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant is well-known seasoned issuer, as defined in Rule405 of the Securities Act of 1933.Yes
